DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/527,880 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claims are not limited to the statutory subject matter.
1.	The independent claim 8 recites “a computer readable storage medium”.  Paragraph [0019] of the claimed specification recites “The computer readable medium may be a computer readable signal medium or a computer readable storage medium”. As such the computer readable medium is directed to both signal medium, which considered to be a non-statutory subject matter, and storage medium that is statutory subject matter. To overcome this rejection the independent claim 8 can be amended to replace “a computer readable storage medium” with --a non-transitory computer readable storage medium--. Claims 9-14 are rejected by virtue of their dependency from the independent claim 8.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chedru “Chedru” (US 2009/0276602 A1) in view of Massarenti “Massarenti” (US 2012/0078982 A1) and Schatzl et al. “Schatzl” (US 2011/0191393 A1).
2. 	In regard to claim 1 Chedru teaches:
“A computer-implemented method (e.g., ¶ 0055, Fig. 3) comprising: identifying, by a computing device, a list of objects containing a plurality of physical layer blocks (PLBs);” (e.g., ¶¶ 0018 and 0030-0033). Chedru does not expressly recite physical layer blocks (PLBs), but teaches objects comprising three sizes small, large, and huge. For example, large object uses memory blocks or chunks, which is larger than blocks or chunks used for small object, and smaller than blocks or chunks used for huge object. Therefore, Chedru inherently teaches PLBs.
“allocating one or more next PLBs of the plurality of PLBs from a selected free object of the list of objects;” (e.g., ¶¶ 0041, 0058, and 0096; Figs. 3 and 7).
“generating one or more additional free objects from the list of objects;” (e.g., ¶¶ 0059-0063, freeing an object). However, Chedru does not appear to expressly teach while:
Massarenti disclose: “a list of objects” (e.g., ¶ 0052) indicating the list of allocated objects.
Schatzl discloses: “performing garbage collection between an inactive object of the plurality of objects and the selected free object.” (e.g., ¶ 0019) including garbage collector to free memory allocated to inactive object.
Disclosures by Chedru, Massarenti, and Schatzl are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify memory management system for reducing memory fragmentation taught by Chedru to include the objects list disclosed by Massarenti; furthermore, to include garbage collection disclosed by Schatzl.
The motivation for including the objects list as taught by paragraph [0052] of Massarenti is to minimize the memory overhead imposed on the objects; furthermore, the motivation for including the garbage collection as taught by paragraph [0071] of Schatzl to use less memory for garbage collection than that required by garbage collection techniques of the prior art.
Therefore, it would have been obvious to combine teachings of Schatzl and Massarenti with Chedru to obtain the invention as specified in the claim. 
3. 	In regard to claim 8 Chedru teaches: 
“A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors (e.g., ¶ 0055), causes at least a portion of the one or more processors to perform operations comprising: identifying a list of objects containing a plurality of physical layer blocks (PLBs);” (e.g., ¶¶ 0018 and 0030-0033). Chedru does not expressly recite physical layer blocks (PLBs), but teaches objects comprising three sizes small, large, and huge. For example, large object uses memory blocks or chunks, which is larger than blocks or chunks used for small object, and smaller than blocks or chunks used for huge object. Therefore, Chedru inherently teaches PLBs.
“allocating one or more next PLBs of the plurality of PLBs from a selected free object of the list of objects;” (e.g., ¶¶ 0041, 0058, and 0096; Figs. 3 and 7).
“generating one or more additional free objects from the list of objects;” (e.g., ¶¶ 0059-0063, freeing an object). However, Chedru does not appear to expressly teach while:
Massarenti disclose: “a list of objects” (e.g., ¶ 0052) indicating the list of allocated objects.
Schatzl discloses: “performing garbage collection between an inactive object of the plurality of objects and the selected free object.” (e.g., ¶ 0019) including garbage collector to free memory allocated to inactive object. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
4. 	In regard to claim 15 Chedru teaches:
“A computing system including one or more processors and one or more memories (e.g., ¶¶ 0015-0016) configured to perform operations comprising: identifying a list of objects containing a plurality of physical layer blocks (PLBs);” (e.g., ¶¶ 0018 and 0030-0033). Chedru does not expressly recite physical layer blocks (PLBs), but teaches objects comprising three sizes small, large, and huge. For example, large object uses memory blocks or chunks, which is larger than blocks or chunks used for small object, and smaller than blocks or chunks used for huge object. Therefore, Chedru inherently teaches PLBs.
“allocating one or more next PLBs of the plurality of PLBs from a selected free object of the list of objects;” (e.g., ¶¶ 0041, 0058, and 0096; Figs. 3 and 7). 
“generating one or more additional free objects from the list of objects;” (e.g., ¶¶ 0059-0063, freeing an object). However, Chedru does not appear to expressly teach while:
Massarenti disclose: “a list of objects” (e.g., ¶ 0052) indicating the list of allocated objects.
Schatzl discloses: “performing garbage collection between an inactive object of the plurality of objects and the selected free object.” The motivation for combining is based on the same rational presented for rejection of the independent claim 1. 
5. 	In regard to claims 2, 9, and 16 Chedru further teaches:  
“wherein an object containing the plurality of PLBs is one of a super PLB and an Uber.” (e.g., ¶0033; ¶¶ 0040, 0096, Fig. 6, 64k memory block; ¶¶ 0043, 0103, Fig. 9, n x 64k memory block). Chedru does not expressly recite super PLB and Uber but paragraph [0068] of claimed specification defines Super PLB and Uber in terms of number of erased blocks or amount of memory used: “For example, a super PLB, which may be around 10 erase blocks (e.g., 128 MB), and a full Uber may contain even more erase blocks”. Chedru teaches that a large object uses large blocks (e.g., 64k memory block—Fig. 6 of Chedru) and a huge object contains more memory blocks or more amount of memory (e.g., nx64 memory block—see Fig. 9 of Chedru). Thus, Chedru inherently teaches limitation. Furthermore, number or size blocks is a design choice.
 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chedru in view of Massarenti and Schatzl as applied to claims 1, 8, and 15 above, and further in view of Szarkowski “Czajkowski” (6,594,749 B1).
6. 	In regard to claims 4, 11, and 18 Chedru in view of Massarenti and Schatzl teach all limitations included in claims 1, 8, and 15 but do not expressly teach while Czajkowski discloses:   
“wherein performing garbage collection includes identifying a semi-populated object of the list of objects.” (e.g., column 3, lines 60-64, instantiating the object in the allocated quantity of memory blocks; Fig. 3, column 3, lines 24-34) each of data structure heap snapshot 302-310 are considered to be an object of the plurality of objects. The objects 302-306 and are semi-populated objects.
 Disclosures by Chedru, Massarenti, Schatzl and Czajkowski are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify memory management system for reducing memory fragmentation taught by Chedru to include the objects list disclosed by Massarenti; furthermore, to include garbage collection disclosed by Schatzl; furthermore, to include identifying semi-occupied objects disclosed by Czajkowski.
The motivation for including the objects list as taught by paragraph [0052] of Massarenti is to minimize the memory overhead imposed on the objects; furthermore, the motivation for including the garbage collection as taught by paragraph [0071] of Schatzl to use less memory for garbage collection than that required by garbage collection techniques of the prior art; furthermore, the motivation for including the semi-occupied objects as taught by column 3, line 45 of  Czajkowski is to improve the efficiency of the memory management process.
Therefore, it would have been obvious to combine teachings of Czajkowski Schatzl and Massarenti with Chedru to obtain the invention as specified in the claim.
7. 	In regard to claims 5, 12, and 19 Czajkowski further teaches:
“wherein performing garbage collection further includes performing garbage collection on each PLB in the semi-populated object.” (e.g., Abstract; Fig. 2b, after garbage collection status of bit in memory block flip from un-free to free). 
8. 	In regard to claims 6 and 13 
“wherein performing garbage collection further includes sequentially writing each of the PLBs in the semi-populated object to the selected free object.” (e.g., Fig. 3 and corresponding text description). Fig. 3 shows memory blocks in sequence and contiguously written.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3, 7, 10, 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are as follows:
1. Heller et al. (US 20160117117 A1).
2. Sollich et al. (US 20200401517 A1).
3. Collins et al. (US 6490670 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135

April 9, 2022